      Case 7:19-mc-00260-NSR Document 4 Filed 05/16/19 Page 1 of 2



Paul D. Polidoro
Associate General Counsel
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA
Legal Department
100 Watchtower Drive
Patterson, NY 12563
Tel: 845-306-1000
Email: inboxlglipg@jw.org
Attorney for Plaintiff



                 UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF NEW YORK



                                                         X   Case No. 7:19-mc-260
In Re DMCA Subpoena to Scribd, Inc..                     :
                                                         :   Declaration of Paul D. Polidoro in
                                                         :   Support of Watch Tower Bible
                                                         :   and Tract Society’s Request to the
                                                         :   Clerk for Issuance of Subpoena to
                                                         :   Scribd, Inc, Pursuant to 17 U.S.C.
                                                         :   § 512(h) to Identify Alleged
                                                         :   Infringers
                                                         X



       I, Paul D. Polidoro, counsel of record for Petitioner, Watch Tower Bible and Tract
Society of Pennsylvania (hereinafter “Watch Tower”), in the above-referenced matter,
hereby declare as follows:
   1. I am authorized to act on behalf of Watch Tower.
   2. I submit this declaration in support of Watch Tower’s request for issuance of a
       subpoena to Scribd, Inc., pursuant to the Digital Millennium Copyright Act
       (DMCA) 17 U.S.C. § 512(h) (hereinafter “DMCA Subpoena”), to identify the
       user and account “Anonymous Ey4LZb”.
   3. Pursuant to 17 U.S.C. § 512 (c)(3)(A), Watch Tower submitted a notification to
       Scribd, Inc., identifying the infringing content posted on their website and
Case 7:19-mc-00260-NSR Document 4 Filed 05/16/19 Page 2 of 2
